Citation Nr: 0910416	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for headaches; and, if so, whether service 
connection is warranted.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in St. Paul, Minnesota, which in pertinent part denied the 
Veteran's petition to reopen a claim of service connection 
for headaches based on no new and material evidence.  

The Board remanded this issue for further evidentiary 
development in January 2008 and July 2008.  It returns now 
for appellate consideration.  


FINDINGS OF FACT

1. A February 1997 rating decision, of which the Veteran was 
notified in the same month, denied the Veteran's claim of 
entitlement to service connection for sinus condition and/or 
headaches.  

2. Evidence received since the February 1997 rating decision 
is new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether the Veteran has headaches that were incurred in or 
aggravated by service, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1. The February 1997 rating decision denying a claim of 
entitlement to service connection for sinus condition and/or 
headaches is final.  38 U.S.C.A. §  7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2. New and material evidence has not been submitted for the 
claim of entitlement to service connection for headaches; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in February 2004, January 2006 
and September 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letters advised the Veteran of 
the information necessary to substantiate the claim, 
including the elements of direct and secondary service 
connection, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claim, and advised to 
send any medical reports that he had.  He was also told that 
it was still his responsibility to support the claim with 
appropriate evidence.  In addition, a March 2006 letter and 
the September 2008 letter provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006). 

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The September 2008 letter fully satisfied this 
requirement.  

Subsequent to the issuance of the January 2006, March 2006 
and September 2008 letters, the Veteran's claim was 
readjudicated in a December 2008 supplemental statement of 
the case (SSOC).  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist extends to the provision of examinations 
and medical opinions in certain cases.  See 38 C.F.R. § 
3.159(c).  In petitions to reopen, however, the duty to 
assist does not include such an obligation.  See id.  The 
Board concludes that failure to provide an examination or 
opinion in this instance is not error.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The Veteran contends that he has headaches as a direct result 
of active service or as secondary to his hypertension.  The 
original claim of service connection for sinus condition 
and/or headaches was denied in a February 1997 rating 
decision, and the Veteran did not appeal.  This decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

The Veteran's claim of service connection for headaches was 
previously denied because there was no record of a sinus 
condition and/or headaches showing a chronic disability 
subject to service connection.  In order for the claim to be 
reopened, the Veteran must have submitted evidence showing 
that he has a current diagnosis of headaches that is possibly 
related to service.  

Since the February 1997 rating decision, the RO has received 
VA medical records dated from October 2001 to the April 2008, 
as well as private medical records from the Minneapolis Ear, 
Nose & Throat Clinic, Minnesota Heart Clinic, and Bloomington 
Lake Clinic.  These records demonstrate ongoing treatment for 
hypertension, hyperlipidemia and diabetes.  The RO has also 
received a medical statement from J.R. Bjorklund, M.D., which 
lists the Veteran's current medical problems as diabetes 
mellitus type 2, elevated LDL cholesterol, hypertension and 
prostatic hypertrophy.  It is also noted that the Veteran has 
a history of Bell palsy on the left in 1992, a TIA with 
hemiparesis in October 1994 and Bell palsy on the right in 
June 1997.  

The Board has reviewed the aforementioned evidence and can 
only find one isolated instance in which headaches were 
documented.  Treatment notes dated in March 2000 from 
Bloomington Lake Clinic indicate that the Veteran had been 
taking Cardizem CD for his blood pressure and that there had 
been no ill effects from the medication except for an 
occasional light headache.  This single mention of occasional 
light headaches as a side effect of hypertension medication 
does not establish that the Veteran has a current disability.  
The Board further observes that the medical evidence is 
otherwise silent concerning any complaints, treatment or a 
diagnosis or headaches or any condition related to such.  
Although the VA and private treatment records described above 
are new to the record, they do not raise a reasonable 
possibility of substantiating the claim because they do not 
indicate that the Veteran currently has a disability related 
to headaches, nor do they link his claimed condition to 
service.  As such, the medical evidence received since the 
February 1997 rating decision does not constitute new and 
material evidence.  

Since the February 1997 rating decision, the Veteran has also 
submitted a June 2004 statement in support of his claim.  In 
this statement, as well as in his January 2004 claim form, he 
contends in pertinent part that his headaches were caused by 
his high blood pressure.  The Board notes that the Veteran is 
not competent to make statements regarding causation because, 
as a lay person, he has not been shown to be capable of 
making medical conclusions.  See King, supra; Espiritu, 
supra.  Furthermore, notwithstanding the foregoing, the 
statement does not raise a reasonable possibility of 
substantiating the claim because the Veteran is not service-
connected for hypertension and therefore has no way of 
establishing service connection for headaches as secondary to 
hypertension.  In this regard, it is noted that the Veteran 
did previously file a claim of service connection for 
hypertension and that this claim was denied in a July 2008 
Board decision.  For these reasons, the Veteran's lay 
statement concerning the etiology of his claimed disability 
does not qualify as new and material evidence.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of service 
connection for headaches.  The petition to reopen must 
therefore be denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen a claim of entitlement to service 
connection for headaches is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


